Citation Nr: 1545427	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of gastroesophageal surgery with findings of calcified granulomatous lymph node or other gastrointestinal or respiratory disability (claimed as a respiratory condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On his April 2012 VA Form 9, the Veteran requested to be scheduled for a hearing to be held at the Board's Central Office in Washington, D.C.  He was scheduled for a hearing before a Veterans Law Judge (VLJ) in October 2013, but he did not appear for the requested hearing.  In a May 2015 written correspondence, the Veteran indicated that he was unable to attend the previously scheduled hearing because he has been incarcerated since 1992.  He requested that he be scheduled for another hearing before the Board and that his licensed social worker be allowed to present testimony on his behalf.  

Pursuant to 38 C.F.R. § 3.103(c)(1) (2015), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e) (2015).  

In an August 2015 letter mailed to the Veteran and his representative, the Board notified the Veteran of the alternative methods of providing argument in this case in light of his incarceration, to include his representative submitting a motion to appear alone during a hearing before the Board to present argument on his behalf.  The letter informed the Veteran that he had 30 days to submit the additional evidence, argument, or motion to appear from his representative, and that his appeal would be considered by the Board if a response was not received within this time frame.  The Veteran has not responded to the August 2015 notice letter.  Therefore, the Board will now proceed with appellate review of the claim.

REMAND

The Veteran seeks service connection for residuals of preexisting esophagus and stomach surgeries, with calcified granulomatous lymph node, he claims were aggravated during his military service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

In this case, a January 1977 notation on the Veteran's enlistment medical examination report references a private hospital record indicating that he underwent gastroesophageal surgeries in August 1972 to repair a partial obstruction of his esophagus due to a partially calcified granulomatous lymph node.  Subsequent service records reflect his report of continued dysphagia, regurgitation of food, chest pain, and shortness of breath with mild exertion.  In March 1977, he was diagnosed with residuals of gastric esophageal surgery, manifested by dysphagia, regurgitation, and chest pain, determined to have existed prior to service.  Although he was found to be fit for retention at that time, the examiner determined the Veteran to have been unfit for enlistment.  The Veteran elected for an administrative separation that same month due to the residuals of his gastroesophageal surgery.       

The medical evidence currently of record does not include a medical opinion regarding whether the Veteran's preexisting residuals of gastroesophageal surgery with calcified granulomatous lymph node disorder was aggravated during his active duty service or an adequate medical opinion with sufficient rationale regarding whether any other gastroesophageal/respiratory disorder present during the claim is related to his period of active duty.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the claim must be remanded in order to obtain an etiological opinion for the Veteran's claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his gastrointestinal disabilities.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to whether the Veteran's preexisting residuals of gastroesophageal surgery with calcified granulomatous lymph node disorder permanently increased in severity during service.

If there was an increase in severity, the examiner is requested to provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the residuals of gastroesophageal surgery with calcified granulomatous lymph node disorder were not aggravated by service.  In other words, it is clear and unmistakable that any increase was due to the natural progression of the disability.

For any gastroesophageal or respiratory disorder, other than the preexisting residuals of gastroesophageal surgery with calcified granulomatous lymph node disorder, present during the period of the claim, the examiner is requested to provide any opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder began in service, was caused by service, or is otherwise related to service.

In providing the opinions, the examiner must consider and discuss the Veteran's assertion that his preexisting residuals of his gastroesophageal surgery and respiratory disorder was aggravated by in-service gas mask training and that he has experienced breathing problems since service.   

The rationale for each opinion expressed must also be provided.

2.  Then, readjudicate the claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


